Order entered July 29, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00798-CV

                                   DAVID FLORES, Appellant

                                                 V.

                                  BLANCA FLORES, Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-17367

                                             ORDER
       Before the Court is appellant’s July 23, 2015 motion seeking a two-week extension of

time to file a brief. Appellant tendered his brief to this Court on July 27, 2015. Accordingly, we

GRANT appellant’s motion to the extent we ORDER the brief tendered to this Court by

appellant on July 27, 2015 filed as of the date of this order.


                                                        /s/      ELIZABETH LANG-MIERS
                                                                 JUSTICE